DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 06/02/2022.

Claims 1-2 and 15-32 are pending and being examined.  Claims 3-14 are canceled.  Claims 1-2 are amended and claims 15-32 are newly added with no new subject matter being introduced.

Claims 1-2 and 15-32 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all of the cumulative limitations of independent clam 1 with particular attention to “a process for simultaneously separating H2S and CO2 form a gaseous composition…adding a metal salt to a ligand to form a biomimetic complex, wherein the ligand comprises an imidazole group; adding the functionalized liquid colloidal nanoparticles to the biomimetic complex; adding at least one tertiary amine to form a biomimetic hybrid solvent; and passing the gaseous composition through a reactor comprising the biomimetic hybrid solvent”.
Widger et al. (US 2017/0232380 A1) is considered to be the closest prior art.
Widger teaches a method for improving carbon capture using entrained catalytic-particles within an amine solvent (Wider, abstract).  Widger teaches a biphasic scrubbing solvent with particles suspended therein wherein the particles have a surface-appended carbonic anhydrase mimic catalyst (Widger, claim 1).  Widger teaches functionalizing the particles comprising activated carbon and/or silica by appending groups such as an alcohol, a primary amine, a tertiary amine, and an amino silane to the particle (Widger, [0050]-[0052]).  Widger teaches the particles are suspended in an amine solvent which may include amine solvents employed in carbon capture (Widger, [0096]).
Widger does not teach nor obviate a method of simultaneously separating H2S and CO2 form a gaseous composition comprising adding a metal salt to a ligand to form a biomimetic complex, wherein the ligand comprises an imidazole group; adding the functionalized liquid colloidal nanoparticles to the biomimetic complex; adding at least one tertiary amine to form a biomimetic hybrid solvent; and passing the gaseous composition through a reactor comprising the biomimetic hybrid solvent to simultaneously separate H2S and CO2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734